REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 12 January 2022 are persuasive. The following limitations in independent claim 1 including: “ingesting a document corpus including a pre-processing that filters parts of speech; generating a vector space representation of a query and instances from a taxonomy of the document corpus via at least two models, the taxonomy being loaded and including a graph of a type and instance nodes where the instance nodes have a consistent relationship to the type; and producing a dynamic structure of a relevant category and facet using a two-vector space representation from the generated vector space representation based on a separate two- vector space representation of the at least two models, wherein the ingesting ingests the document corpus by:… train a topic model that generates a second phrase embedding of the terminology in the document corpus, wherein the generating generates a vector for a user query as a weighted combination of the vector for each query token in the topic model as a query vector, wherein the generating generates a list of the vectors for instances from the taxonomy in the topic model, and wherein the producing produces the dynamic structure of the relevant category and the facet by: selecting a first parameter of nearest neighbor instances to the query vector from the taxonomy instances using the topic model as query-similar instances; selecting a second parameter of types in the taxonomy with a most number of query-similar instances to use as categories; selecting a third parameter of facets from instances of the types corresponding to each of the categories for the second parameter; and expanding from the third parameter of the facets within each of the second parameter of the categories .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168